DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-16 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed.  This application is a con of PCT/CN2017/118085 filed 12/22/2017.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/16/2020, 12/22/2020, and 6/27/2022 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	        The drawings submitted on 6/16/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3, 7-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. US Pat # 11,327,477.
With regards to claim 1, US Pat # 11,327,477 teaches a method of controlling a gimbal comprising:
receiving angular velocity information transmitted by a somatosensory controller, the angular velocity information including an angular velocity of the somatosensory controller in a geodetic coordinate system;(figure 2) (Col 4-5, lines 45-67 and 1-22)
determining a target attitude of the gimbal according to the angular velocity information;(24; figure 3) (UAV would have the gimbal attached to it) and
controlling the gimbal according to the target attitude. (s4-s5; figure 9) (Col. 12, lines 29-55)
With regards to claim 2, US Pat # 11,327,477 teaches receiving a mode control signal transmitted by the somatosensory controller, the mode control signal controlling the gimbal to operate in a velocity control mode. (control variable v; Col. 12, lines 29-33)
With regards to claim 3, US Pat # 11,327,477 teaches determining a target angular velocity of the gimbal according to the angular velocity information;(Col. 5, lines 1-22) and
integrating the target angular velocity of the gimbal to obtain the target attitude of the gimbal. (24; figure 3)
With regards to claim 7, US Pat # 11,327,477 teaches receiving a mode control signal transmitted by the somatosensory controller, the mode control signal controlling the gimbal to operate in a position control mode;(Col. 15, lines 16-25)
receiving attitude information of the somatosensory controller transmitted by the somatosensory controller; (Col. 15, lines 24-25) and
determining the target attitude of the gimbal according to the attitude information of the somatosensory controller. (Col. 15, lines 24-25)
With regards to claim 8, US Pat # 11,327,477 teaches determining the target attitude of the gimbal according to the attitude information of the somatosensory controller includes determining the target attitude of the gimbal according to the attitude information of the somatosensory controller and an attitude offset. (24; figure 3)
With regards to claim 9, US Pat # 11,327,477 teaches the attitude offset is attitude information of the somatosensory controller received for a first time. (real-time; col. 15, lines 25-34)
With regards to claim 10, US Pat # 11,327,477 teaches method of controlling a gimbal comprising:
obtaining angular velocity information, the angular velocity information including an angular velocity of a somatosensory controller in a geodetic coordinate system; (figure 2) (Col 4-5, lines 45-67 and 1-22) and
transmitting the angular velocity information to the gimbal for controlling the gimbal according to the angular velocity information. (s4-s5; figure 9) (Col. 12, lines 29-55)
With regards to claim 11, US Pat # 11,327,477 teaches obtaining angular velocity data of the somatosensory controller in a somatosensory-controller coordinate system through an inertial measurement unit (IMU) of the somatosensory controller;(Col. 5, lines 1-30)
obtaining attitude information of the somatosensory controller through a compass and the IMU of the somatosensory controller;(Col.7, lines 40-53) and
obtaining the angular velocity information according to the angular velocity data and the attitude information. (Col. 5, lines 5-25)
With regards to claim 12, US Pat # 11,327,477 teaches determining a space direction cosine matrix (DCM) according to the attitude information; and obtaining the angular velocity information according to the angular velocity data and the DCM. (Col. 10, lines 34-40)
With regards to claim 13, US Pat # 11,327,477 teaches calibrating the compass. (5; figure 2)
With regards to claim 14, US Pat # 11,327,477 teaches 
transmitting a mode control signal to the gimbal, the mode control signal controlling the gimbal to operate in a velocity control mode. (control variable v; Col. 12, lines 29-33)
With regards to claim 16, US Pat # 11,327,477 teaches transmitting a mode control signal to the gimbal, the mode control signal controlling the gimbal to operate in a position control mode;(Col.7, Lines 60-65) and
transmitting attitude information of the somatosensory controller to the gimbal for controlling the gimbal according to the attitude information.
(Col. 7, lines 48-52) (Col, 8, lines 5-10) 

Allowable Subject Matter
9.	Claims 4-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhang et al. US Pat # 9,589,476 teaches systems and method for flight simulation. Zheng et al. US Pat # 11,275,390 teaches control system and method for drone with remote controller. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        August 9, 2022